Citation Nr: 0710950	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-17 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether an overpayment in the amount of $2,859.67 resulting 
from concurrent receipt of Dependency and Indemnity 
Compensation (DIC) and Dependents' Educational Assistance 
(DEA) was properly created.


REPRESENTATION

Appellant represented by:	Ray R. Whitlow, Esq.


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the son of the veteran who served on active 
duty from February 1960 to December 1976.  The veteran died 
in April 1995.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 administrative 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO).  The appellant requested a 
Travel Board hearing in May 2004; a January 2007 report of 
contact shows he withdrew the hearing request.

This decision is limited to the issue that has been developed 
for appellate review, i.e., whether the overpayment was 
properly created.  The Board notes, however, that nothing in 
the record shows the appellant was properly notified of his 
right to request a waiver of the overpayment.  As waiver of 
overpayment is a matter that may be of concern to the 
appellant, the matter is referred to the RO for appropriate 
action (notice). 


FINDINGS OF FACT

1. In October 1995, the RO notified the appellant that he had 
been approved to receive DIC, effective May 1, 1995, because 
his father, the veteran, had died from a service-connected 
condition.

2. In March 1996, the appellant elected to receive DEA 
benefits, effective from September 19, 1995.

3. The appellant received both DIC and DEA benefits from 
September 19, 1995 to February 1, 1997, resulting in an 
overpayment of $2,859.67.



CONCLUSION OF LAW

The overpayment of DIC benefits in the amount of $2,859.67 
was properly created.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 3.503, 3.667, 3.707, 21.3023.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The law 
regarding overpayments and the recovery of debts is contained 
in Chapter 53, Title 38 of the United States Code.  The Court 
of Appeals for Veterans Claims (Court) has held that the 
notice and duty to assist provisions of the VCAA do not apply 
in Chapter 53 cases.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  

B.	Factual Background

A September 1995 letter notified the veteran's surviving 
spouse (the appellant's mother) that she was entitled to DIC 
because the veteran died from a service-connected condition, 
and that she and her children were eligible for DEA benefits 
if they submitted the necessary forms to claim the benefits.  
This letter also stated the appellant may have been entitled 
to receive DIC.

The RO notified the appellant in October 1995, after 
receiving VA Form 21-674, Request for Approval of School 
Attendance, that his claim for DIC had been granted and that 
he would receive $170 a month, effective May 1, 1995.  

A December 1995 letter notified the appellant that his DIC 
award had been amended to $174 a month, effective from 
December 1, 1995.  VA Form 21-8947, Compensation and Pension 
Award, confirms this amendment was implemented.

In March 1996, the appellant submitted VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, and elected to receive DEA from September 19, 
1995.  Part VIII of this form, entitled "Election (Son or 
Daughter Only)" states the following: "The commencement of 
a program of education or special restorative training under 
Chapter 35 will generally prohibit future payments of 
compensation, pension, or [DIC] which might otherwise be 
payable as a result of your school attendance."  The 
appellant certified his understanding of this statement and 
the effects of electing to receive DEA.

A May 1996 VA Form 22-8945, Education Award, indicates the 
appellant was awarded DEA in the amounts of $404, effective 
from September 18, 1995, $202, effective from January 2, 
1996, and $404, effective from April 1, 1996.

A February 1997 C & P Record Award Status printout shows DIC 
payments of $179 were suspended effective February 1, 1997.

A February 1998 letter notified the appellant that an 
overpayment would be created in his account because he had 
been receiving concurrent DIC and DEA benefits and that he 
would receive further notice regarding the exact amount of 
the overpayment.  

A November 2001 letter shows the debt of $2859.67 had been 
referred to the Department of the Treasury for collection 
purposes.

An August 2002 Administrative Decision determined that the 
appellant was overpaid for DIC benefits from September 19, 
1995 to February 1, 1997, because he elected on VA Form 22-
5490 to receive DEA benefits.  A debt calculation included 
with this decision indicates overpayment of $2,859.67 based 
on the addition of the following amounts:  

September 18, 1995 - November 
30, 1995
$413.97 (at the rate of $170 
a month)
December 1, 1995 - November 
30, 1996
$2,088.00 (at the amended 
rate of $174 a month)
December 1, 1996 - January 
31, 1997
$358.00 (at the amended rate 
of $179 a month)

A May 2003 affidavit from the appellant attests that he 
received DIC benefits in the amount of $170 a month from May 
through August of 1995 and began receiving DEA benefits in 
the amount of about $404 a month in September 1995.  The 
affidavit states that he never received both DIC and DEA 
concurrently.  The appellant submitted statements from his 
"only bank account" from September 1995 through June 1997 
to support his statements.  In pertinent part, these 
statements show deposits of $510 on November 4, 1995, $403.80 
on May 24, 1996, $174 on June 3, 1996, August 2, 1996, and 
August 30, 1996, $438.91 on November 1, 1996, and $179 on 
January 2, 1997.

A VA printout of DIC payments made from November 1995 through 
February 1997 shows recurrent DIC payments to the appellant 
that correspond to the above dates and amounts.  Payments of 
$174 were sent to the appellant on May 31, 1996, August 1, 
1996, and August 30, 1996, and a payment of $179 was sent on 
December 31, 1996.  Also, a lump sum payment of $1020 was 
sent on November 1, 1995.

C.	Legal Criteria and Analysis

A child who is eligible for DEA and for pension, 
compensation, or DIC must elect whether he or she wishes to 
receive DEA or compensation.  An election of DEA either 
before or after the age of 18 years is a bar to subsequent 
payment, increased rates, or additional amounts of pension, 
compensation, or DIC based on the child's school attendance 
on or after the age of 18 years.  See 38 C.F.R. §§ 3.667(f), 
3.707(a), 21.3023.  The effective date of the discontinuance 
of DIC to or for a child will be the day preceding the 
beginning date of the educational assistance allowance.  
38 C.F.R. § 3.503(a)(8).  

The Court has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); see also 
38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 
(O.G.C. Prec. 6-98).  Notably, the appellant has not 
requested a waiver of indebtedness, or specifically contested 
the amount of the overpayment debt (he challenges the entire 
sum), and the only issue currently before the Board is the 
validity of the debt.

The appellant alleges that the debt is invalid because he did 
not receive DIC benefits after September 1995 and that he 
never concurrently received DIC and DEA benefits.  However, 
the bank account statements he has submitted contradict his 
allegations as they show that he made deposits of the exact 
amount of the DIC payments once in June 1996, twice in August 
1996, and once in January 1997.  A deposit of $510 was made 
on November 4, 1995, which was half of the DIC lump sum 
payment VA sent to him on November 1, 1995.  

Additionally, while the appellant has indicated that the bank 
account statements submitted were from his "only bank 
account", these statements do not appear to reflect all 
funds received by the appellant.  He has attested that he 
received DEA benefits in the amount of approximately $404 
from September 1995 through January 1997, but the account 
statements do not regularly reflect that he deposited these 
amounts.  The statements do show some deposit amounts that 
are slightly higher than the DEA benefit amounts, but these 
were not consistently deposited each month.  Hence, the 
evidence suggests that the appellant either had another 
account in which he deposited some of the benefits, or simply 
cashed the checks when received.  While he alleges he stopped 
receiving DIC benefits in September 1995, he did not elect to 
receive DEA benefits until March 1996 and would have at least 
continued to receive DIC benefits until March 1996 when his 
election for DEA benefits was received at the RO and the 
benefits were awarded retroactively from September 19, 1995.  
VA award forms indicate he was sent checks for DIC 
concurrently with his receipt of DEA benefits from September 
1995 through January 1997 (not just until his March 1996 DEA 
election), and his deposit of the exact amount of the DIC 
benefit checks during several of the months in question 
indicates he indeed received the benefits and that a valid 
overpayment was created.

The Board finds that the evidence clearly shows the appellant 
received both DIC benefits and DEA benefits from September 
19, 1995 through February 1, 1997.  As the law specifically 
prohibits concurrent payment/receipt of DIC and DEA benefits, 
he received from VA duplicate sums of monies he was not 
entitled to receive under the law.  Accordingly, the Board 
finds that the overpayment of $2,859.67 was properly created, 
and that the appellant's challenge to the validity of the 
creation of the overpayment must be denied.  


ORDER

The appeal to establish that the overpayment in question was 
improperly created is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


